Terminal Disclaimer
1.	The terminal disclaimer filed on 01/28/2021 is acknowledge and approved.

EXAMINER’S AMENDMENT
2.       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given by Kevin Rollins on February 1, 2021, via telephone.
This application has been amended as follows:

In the Claim

1.	(Currently Amended) In a digital medium environment to predict stroke operations in an augmented or virtual reality environment, a method implemented by a computing device, the method comprising:
receiving, by the computing device, stroke operation data describing an input stroke operation received with respect to three-dimensional digital content in the augmented or virtual reality environment;
generating, by the computing device, a predicted stroke operation based on the input stroke operation and at least one constraint used to identify an existing stroke operation with respect to the three-dimensional digital content; and
within a set amount of time to be included as part of the three-dimensional digital content.  

7.	(Currently Amended) The method as described in claim 6 

10.	(Currently Amended) A system comprising:
a digital experience manager module implemented at least partially in hardware of a computing device to:
receive stroke operation data describing an input stroke operation received with respect to three-dimensional digital content in the augmented or virtual reality environment;
generate a predicted stroke operation based on the input stroke operation and at least one constraint used to identify an existing stroke operation with respect to the three-dimensional digital content; and 
output, by an output device associated with the computing device, the predicted stroke operation in a user interface as being selectable within a set amount of time to be included as part of the three-dimensional digital content.  

non-transitory computer-readable storage media comprising instructions stored thereon that, responsive to execution by a computing device in a digital medium environment, cause operations of the computing device including:
receiving stroke operation data describing an input stroke operation received with respect to three-dimensional digital content in the augmented or virtual reality environment;
generating a predicted stroke operation based on the input stroke operation and at least one constraint used to identify an existing stroke operation with respect to the three-dimensional digital content; and
outputting the predicted stroke operation in a user interface as being selectable within a set amount of time to be included as part of the three-dimensional digital content.  

18.	(Currently Amended) The one or more non-transitory computer-readable storage media as described in claim 17, wherein the at least one constraint is a threshold spatial distance between the input stroke operation and the existing stroke operation.  

19.	(Currently Amended) The one or more non-transitory computer-readable storage media as described in claim 17, wherein the existing stroke operation does not intersect the input stroke operation.  

20.	(Currently Amended) The one or more non-transitory computer-readable storage media as described in claim 17, wherein the computing device is configured to be worn by a user.  


Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is examiner's statement of reason for allowance.

         Joshi et al. (US PG-PUB 20130127836 A1) teaches Methods and apparatus for 3D sketching may provide an interface for creating 3D drawings from 2D and 3D input, and for creating 3D curve networks.  The technique may provide tools for 2D sketching that enable 2D sketching in 3D space, and for creating a network of intersecting 3D curves.  The technique may provide user interface elements and techniques that facilitate the curve drawing tasks.  For 2D sketching, the technique may provide methods for interpreting imprecise user 2D strokes as continuous, high-quality 3D curves.  The technique may provide the ability to edit existing 3D curves using sketched 2D strokes.  The technique may enable sketching of 3D curves by rotating a drawing plane and/or by creating drawing surfaces on which curves may be added.  The technique may provide user interface elements for converting curves in 3D space into a curve network.

Hildreth et al. (US PG-PUB 20090315740 A1) teaches Enhanced character input using recognized gestures, in which a user's first and second gestures are recognized, and a control including radially disposed interaction elements is output.  At least a portion of the interaction elements are associated with clusters of characters.  When an interaction element is selected, the characters associated with the selected interaction element are disposed radially in relation to the 

          Masuko et. al (US PG-PUB 20160147307 A1) teaches allowing for easy entry of a plurality of characters by handwriting gestures in the air, a user interface device includes template data storage means for storing template data indicating changes in a predetermined writing position when a gesture to write each of a plurality of characters in the air is made, position obtaining means for sequentially obtaining the predetermined writing position when a user makes gestures to sequentially writing characters in the air, similarity evaluation information output means, every time the predetermined writing position is obtained by the position obtaining means, for sequentially outputting similarity evaluation information indicating a similarity between data to be evaluated including a predetermined number of the predetermined writing positions taken in order from newly obtained data and the template data related to each of the plurality of characters, and character string determination means for determining a character string related to the gestures of the user based on the sequentially output similarity evaluation information related to each of the plurality of characters.

          Kienzle et al. (US PG-PUB 20150169975 A1) teaches user draws multiple overlapping strokes.  Those strokes are then automatically segmented and combined into one or more corresponding characters.  Text recognition of the resulting characters is then performed.  Further, the segmentation and combination is performed in real-time, thereby enabling real-time 

          Lanier et al. (US PG-PUB 20180075658 A1) teaches user 106A may virtually paint in the air of spatial region 304.  The user may create 3D representations 310 of trails of light, texture, and colors in the special region without a need for post-production. In some examples, the user may draw using the tip of their index finger.  In such cases, the size of the "paint brush" may be varied by adding more fingers.  For example, two fingers may make the thickness of the brush bigger than for one finger, three fingers may make the thickness of the brush bigger than for two fingers, and so on. Furthermore, user 106A may virtually paint in the air of spatial region 304.  The user may create 3D representations 310 of trails of light, texture, and colors in the special region without a need for post-production.  In some examples, the user may draw using the tip of their index finger.  In such cases, the size of the "paint brush" may be varied by adding more fingers.  For example, two fingers may make the thickness of the brush bigger than for one finger, three fingers may make the thickness of the brush bigger than for two fingers, and so on. 


Regarding claims 1, 10 and 17 The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “receiving, by the computing device, stroke operation data describing an input stroke operation received with respect to three-dimensional digital content in the augmented or virtual reality environment; generating, by the computing device, a predicted stroke operation based on the input stroke operation and at least one constraint used to identify an existing stroke operation with respect to the three-dimensional digital content; and outputting, by an output device associated with the computing device, the predicted stroke operation in a user interface as being selectable within a set amount of time to be included as part of the three-dimensional digital content”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628